DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 04/26/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/17/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-9 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Zoidze (US 2012/0259791 A1) in view of O’Donnel et al. (2013/0107732 A1) and further view of Jebara et al.(US 2013/0144818 A1).
 	Regarding claims 1 and 16. Zoidze teaches a method of building locational social networks comprising:
 	detecting an occurrence that a first mobile device and a second mobile device of the set of mobile devices are contemporaneously co-located with one another based on the location data (Paragraphs [0017], [0048-0050], fig.1 Illustrate and teach first/second user of the mobile device 12 located within the same area/location as read on mobile devices are contemporaneously co-located with one another based on the location and  sending request contacted with second use);
	
		
    PNG
    media_image1.png
    205
    273
    media_image1.png
    Greyscale

 	
 	Zoidze is silent on
 	collecting location data from a set of mobile devices over a time period on multiple occasions, each occasion including a timestamp, 


 	in response to the counter exceeding a threshold amount, generating a link in a social network between the first mobile device and the second mobile device.
	In an analogous art, O’Donnel teaches
 	collecting location data from a set of mobile devices over a time period on multiple occasions, each occasion including a timestamp (Paragraphs [0038], [0041], [0043] teach WIFi access node 200 collecting data from user device 108 timestamp, duration of stay, location when the mobile device is in the presence/location of the WIFI access node 200), 
 	incrementing a counter associated with the first mobile device and the second mobile device based on said detecting (Paragraph [0062-0063], [0065] teach WIFI access point determine number time, how long the mobile device coming to range/visit and determine the length of the mobile device ;
 	in response to the counter exceeding a threshold amount (Paragraphs [0064], [0068] teach in response to the length of the stay of the mobile device).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Zoidze with O’Donnell’s system such that collecting location data from a set of mobile devices over a time period on multiple occasions, each occasion including a timestamp, detecting an occurrence that multiple mobile devices are contemporaneously co-located with one another based on the location data in order to quickly determine users that share a common interest for appropriate interaction as needed.

 	 generating a link in a social network between the first mobile device and the second mobile device 
 	In an analogous art, Jebara teaches
 	generating a link in a social network between the first mobile device and the second mobile device (Paragraph [0168-0170] teach generating a new links in social network, wherein the relationship data included data indicating communication between persons joined by the new link when users dating communication with each other).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Zoidze and O’Donnell with Jebara’s system such that generating a link in a social network between the first mobile device and the second mobile device in order to provide the secure and quickly  connection between two user with the same interest.

 	Regarding claim 2. Zoidze, O’Donnell and Jebara teach the method of claim 1, Zoidze teaches further comprising:
 	identifying media content delivered to a first respective user of the first mobile device (Paragraphs [0049]); and 
 	Jebara teaches delivering corresponding media content to respective users of mobile devices of the set of mobile devices having links with the first mobile device including a second respective user of the second mobile device (Paragraphs [0169-0170]). 


 	classifying the link in the social network into tiers based on an amount of the counter, wherein progressively larger threshold amounts associated with the counter correspond to progressively higher tiers (Paragraph [0167]]).

 	Regarding claim 4. Zoidze, O’Donnell and Jebara teach the method of claim 3, Zoidze teaches further comprising:
 	identifying a first media content delivered to a first respective user of the first mobile device (Paragraphs [0049]); and 
 	Jebara teaches delivering varied media content based on the first media content to respective users of mobile devices of the set of mobile devices having links with the first mobile device including a second respective user of the second mobile device. ((Paragraphs [0169-0170]). 

 	Regarding claims 5 and 17. Zoidze, O’Donnell and Jebara teach the method of claim 1, Zoidze teaches wherein co-location is based on any of:
 	the first mobile device and the second mobile device being within a threshold distance of one another (Paragraph [0051]); the first mobile device and the second mobile device both being located within a predetermined bounded region; or the first mobile device and the second mobile device are both connected to the same local wireless network (Paragraphs [0049], [0051]).



 	Regarding claims 7 and 19. Zoidze, O’Donnell and Jebara teach the method of claim 1, O’Donnell teaches wherein co-location is based on the first mobile device and the second mobile device both being located within a predetermined bounded region and said incrementing the counter is further based on satisfaction that no more than a maximum threshold number of mobile devices of the set of mobile devices are contemporaneously within the predetermined bounded region (Paragraphs [0062-0063], [0065]).

 	Regarding claims 8 and 20. Zoidze, O’Donnell and Jebara teach the method of claim 1, Jebara teaches further comprising:
 	receiving a search query for the first mobile device (Paragraph [; and
 	in response to the search query, returning a list of mobile devices of the set of mobile devices that are linked to the first mobile device, the list of mobile devices including the second mobile device (Paragraphs [00169-0170]).

 	Regarding claim 9. Zoidze, O’Donnell and Jebara teach the method of claim 8, Jebara teaches wherein said returning additionally includes in the list of mobile devices all devices within a query specified number of degrees of links away from the first mobile device (Paragraphs [0034]).

 	Regarding claim 21. Zoidze, O’Donnell and Jebara teach the system of claim 16, Jebara teaches wherein the memory further includes instructions causing the processor to identifying media content delivered to a first respective user of the first mobile device, the system further comprising:
 	a web server configures to deliver corresponding media content to respective users of mobile devices of the set of mobile devices having links with the first mobile device including a second respective user of the second mobile device (Paragraphs [0034], [0100]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863.  The examiner can normally be reached on M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/KIET M DOAN/Primary Examiner, Art Unit 2641